Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 1 of 22 PAGEID #: 20606




                             IN THE UNITED S TATES DIS TRICT COURT
                              FOR THE S OUTHERN DIS TRICT OF OHIO
                                       WES TERN DIVIS ION

 TRES S A S HERROD, e t a l.,                          :
                    Pla in tiffs ,
           v.                                                  Ca s e No. 3:14-cv-454
                                                       :
 WAL-MART S TORES , INC., e t                                  J UDGE WALTER H. RICE
 a l.,
                                                       :
                    De fe n d a n ts .




          DECIS ION AND ENTRY OVERRULING PLAINTIFFS ’ MOTION FOR
          RECONS IDERATION OF COURT’S RULING DIS MIS S ING
          PLAINTIFFS ’ WRONGFUL DEATH CLAIM (DOC. #319);
          OVERRULING WAL-MART’S MOTION FOR RECONS IDERATION ON
          S URVIVORS HIP CLAIM (DOC. #324); CONFERENCE CALL S ET FOR
          FEBURARY 23, 2021, TO DIS CUS S PLAINTIFFS ’ ALTERNATIVE
          MOTION REQUES TING RULE 54(b ) CERTIFICATION (DOC. #319)
          ON WRONGFUL DEATH CLAIM (COUNT 14) AND S TAYING CAS E
          PENDING APPEAL




         Office r S e a n Willia m s a n d S e rge a n t Da vid Da rko w , o f th e Be a ve rcre e k

Po lice De p a rtm e n t, re s p o n d e d to a 911 ca ll in vo lvin g a p e rs o n with a n a s s a u lt rifle

in s id e th e Be a ve rcre e k Wa l-Ma rt s to re . Wa l-Ma rt s h o p p e r Ro n a ld Ritch ie , th e 911

ca lle r, to ld th e d is p a tch e r th a t th is in d ividu a l w a s loa d in g th e gu n a n d p o in tin g it

a t p e o p le . Th e o ffice rs fo u n d J o h n Cra w fo rd , III, a lo n e in th e pe t a is le , h o ld in g

w h a t a p p e a re d to be a lo a d e d rifle . With th e ir w e a p o n s d ra w n , th e y co m m a n d e d

h im to d ro p th e g u n . As h e tu rn e d to w a rd th e m , Office r Willia m s fire d tw o s h o ts ,

killin g Cra w fo rd . It w a s la te r d is co ve re d tha t Cra w fo rd w a s ca rryin g a n
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 2 of 22 PAGEID #: 20607




u n p a cka g e d , u n lo a de d p e lle t rifle th a t h e ha d p icke d u p in th e s p o rtin g g o o d s

s e ctio n o f th e s to re .

         Tre s s a S he rro d , th e e xe cu trix o f Cra w fo rd ’s e s ta te , a n d o th e r fa m ily

m e m b e rs file d s u it a g a in s t th e City o f Be a ve rcre e k, Office r Willia m s , S e rg e a n t

Da rko w , a n d Be a ve rcre e k Po lice Ch ie f De nn is Eve rs . Pla in tiffs ha ve s e ttle d a ll

cla im s a g a in s t th e s e Be a ve rcre e k De fe n d a n ts .

         Pla in tiffs a ls o file d s e ve ra l cla im s a g a in s t Wa l-Ma rt. On J a n u a ry 28, 2019,

th e Co u rt s u s ta in e d in p a rt a n d o ve rru le d in p a rt De fe n d a n t Wa l-Ma rt’s Mo tio n fo r

S u m m a ry J u d g m e n t. Do c. #273. In th a t De cis io n a n d En try, th e Co u rt d e n ie d

s u m m a ry ju d g m e n t o n Pla in tiffs ’ cla im s o f n e g lig e n ce (Co u n t 11), p re m is e s

lia b ility (Co u n t 12), s u rvivo rs h ip (Co u n t 13), a n d lo s s o f co n s o rtiu m (Co u n ts 15-17),

b u t g ra n te d s u m m a ry ju d g m e n t in Wa l-Ma rt’s fa vo r o n Pla in tiffs ’ w ro n g fu l d e a th

cla im (Co u n t 14).

         Pla in tiffs e n g a g e d in e xte n s ive s e ttle m e n t d is cu s s io n s w ith Wa l-Ma rt, b u t

m a in ta in th a t th e Co urt’s ru lin g o n th e w ron g fu l d e a th cla im is a m a jo r s tu m b lin g

b lo ck. Du rin g a co n fe re n ce ca ll he ld o n S e p te m b e r 14, 2020, th e Co u rt in vite d

Pla in tiffs to file a m o tio n fo r re co n s id e ra tion a n d m o tio n fo r ce rtifica tio n u n d e r

Fe d . R. Civ. P. 54(b ). On Octo b e r 13, 2020, Pla in tiffs file d th e ir Mo tio n fo r

Re co n s id e ra tio n o f Co u rt’s Ru lin g Dis m is s in g Wro n g fu l De a th Cla im , o r in th e

a lte rn a tive , Mo tio n Re q u e s tin g a Rule 54 Ce rtifica tio n , Do c. #319. Wa l-Ma rt file d

its m e m o ra n d u m in o p p o s itio n o n No ve m b e r 24, 2020. Do c. #324. The re in , Wa l-

Ma rt a s ke d th e Co u rt to a ls o re co n s id e r its ru lin g o n th e s u rvivo rs h ip cla im .

                                                          2
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 3 of 22 PAGEID #: 20608




I.       Ba ckg ro u n d a n d Pro ce d u ra l His t o ry

         Th e re le va n t fa cts a re s e t fo rth in th is Co u rt’s J a n u a ry 28, 2019, De cis io n

a n d En try, Do c. #273, Pa g e ID##19983-87, a n d w ill n o t b e re pe a te d h e re . Be fo re

tu rn in g to th e p e n d in g m o tio n , a b rie f re ca p o f th e Co u rt’s ru ling o n Wa l-Ma rt’s

Mo tio n fo r S u m m a ry J u d g m e n t is in o rd e r.

         A.       Ne g lig e n ce , Pre m is e s Lia b ilit y, S u rvivo rs h ip , Lo s s o f Co n s o rt ium

         Th e Co u rt co n clu d e d th a t g e n u in e is s u e s of m a te ria l fa ct p re clud e d

s u m m a ry ju d g m e n t o n Pla in tiffs ’ cla im s o f n e g lig e n ce (Co u n t 11) a n d p re m is e s

lia b ility (Co u n t 12). Th e Co u rt h e ld , a s a m a tte r o f la w , th a t Wa l-Ma rt h a d a d u ty

to p ro te ct its b u s in e s s in vite e s fro m th e d a n g e rs a s s o cia te d w ith th e u n s e cu re d

d is p la y o f th e pe lle t rifle . Do c. #273, Pa g e ID##19997-20001. The Co u rt th e n h e ld

th a t a re a s o na b le ju ry co u ld fin d th a t Wa l-Ma rt b re a ch e d th a t du ty b y fa ilin g to

s e cu re th e p e lle t rifle w h ile it w a s o n d is p la y, b y fa ilin g to re tu rn it to its b o x,

a n d /o r b y fa ilin g to loca te Cra w fo rd in a tim e ly m a n n e r to w a rn h im o f th e

d a n g e rs a s s o cia te d with ca rryin g th e u n pa cka g e d p e lle t rifle th ro u g h th e s to re . Id .

a t Pa g e ID##20001-07.

         On th e is s u e o f p ro xim a te ca u s e , th e Co u rt fo u n d th a t a re a s o na b le ju ry

co u ld fin d th a t: (1) Wa l-Ma rt’s a lle g e d n e glig e n ce w a s a p ro xim a te ca u s e o f

Cra w fo rd ’s d e a th ; (2) Wa l-Ma rt’s co n d u ct co m b in e d w ith th e co n d u ct o f o th e rs to

cre a te a s in g le , in d ivis ib le in ju ry; a n d (3) Cra w fo rd ’s d e a th w a s a fo re s e e a b le ,

n a tu ra l co n s e q u e n ce o f Wa l-Ma rt’s a lle ge d n e g lig e n ce . Th e Co urt fu rth e r

co n clu d e d th a t th e re w a s a g e n u in e is s u e o f m a te ria l fa ct a s to w h e th e r Ro n a ld

                                                          3
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 4 of 22 PAGEID #: 20609




Ritch ie ’s 911 ca ll a n d /o r Office r Willia m s ’ us e o f d e a d ly fo rce w e re in te rve n in g ,

s u p e rs e d in g ca u s e s , s u ch th a t Wa l-Ma rt w o u ld b e a b s o lve d o f lia b ility. Id . a t

Pa g e ID##2007-14.

         Give n th a t th e cla im s o f n e g lig e n ce a n d p re m is e s lia b ility re m a in e d fo r tria l,

th e Co u rt re fu s e d to d is m is s th e cla im s o f s u rvivo rs h ip (Co u n t 13) a n d lo s s o f

co n s o rtiu m (Co u n ts 15-17). 1 Id . a t Pa g e ID##20018-19.

         B.       Wro n g fu l De a t h

         Th e Co u rt’s d is m is s a l o f Pla in tiffs ’ w ro n g fu l d e a th cla im (Co u n t 14) is th e

s u b je ct o f Pla in tiffs ’ Mo tio n fo r Re co n s id e ra tio n . Dis m is s a l o f th is cla im w a s

b a s e d o n th e la n g u a ge o f Oh io Re vis e d Cod e § 2125.01, a n d o n th e S e co n d

Dis trict Co u rt o f Ap p e a ls ’ in te rp re ta tio n o f th is s ta tu te in Mo n n in v. Fifth Th ird

Ba n k o f Mia m i Va lle y, N.A., 103 Oh io Ap p .3d 213, 658 N.E.2d 1140 (2d Dis t. 1995).

                  1.       Oh io Re vis e d Co d e § 2125.01

         Wro n g fu l d e a th cla im s a re g o ve rn e d by Ohio Re vis e d Co de § 2125.01. The

s ta tu te p ro vid e s , in re le va n t p a rt, a s fo llow s :

         Wh e n th e d e a th o f a p e rs o n is ca u s e d b y w ro n g fu l a ct, n e g le ct, o r
         d e fa u lt w h ich w o u ld h a ve e n title d th e p a rty in ju re d to m a in ta in a n
         a ctio n a n d re co ve r d a m a g e s if d e a th h a d n o t e n s u e d , th e p e rs on w h o
         w o u ld h a ve b e e n lia ble if d e a th h a d n o t e ns u e d , o r th e a d m in is tra to r
         o r e xe cu to r o f th e e s ta te o f s u ch p e rs o n , a s s u ch a d m in is tra to r o r
         e xe cu to r, s h a ll b e lia b le to a n a ctio n fo r da m a g e s , n o tw ith s ta n d in g
         th e d e a th o f th e p e rs o n in ju re d a n d a lth o u g h th e d e a th w a s ca us e d
         u n d e r circu m s ta n ce s w h ich m a ke it a g g ra va te d m u rd e r, m u rd e r, o r
         m a n s la u g h te r. . . . No a ctio n fo r th e w ro n g fu l d e a th o f a pe rs o n m a y
         b e m a in ta in e d a g a in st th e o w n e r o r le s s e e o f th e re a l p ro p e rty up o n
         w h ich th e d e a th o ccu rre d if th e ca u se o f th e d e a th w a s th e vio le n t

1
    Wa l-Ma rt h a d n o t m o ve d fo r s u m m a ry ju d g m e n t o n a n y o f th e s e cla im s .

                                                           4
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 5 of 22 PAGEID #: 20610




         u n p ro vo ke d a ct o f a p a rty o th e r th a n th e o w n e r, le s s e e , o r a pe rs o n
         u n d e r th e co n tro l o f th e o w n e r o r le s se e , un le s s th e a cts o r o m is s io n s
         o f th e o w n e r, le s s e e , o r p e rs o n u n d e r th e co n tro l o f th e o w n e r o r
         le s s e e co n s titu te g ro s s n e g lig e n ce .

Oh io Re v. Co d e § 2125.01 (e m p h a s is a d d e d ). 2

         In th e in s ta n t ca s e , th e ita licize d s e n te n ce g o ve rn s th e q u e s tio n o f w h e th e r

Wa l-Ma rt ca n b e he ld lia b le , o n a w ro n g fu l d e a th cla im , fo r Office r Willia m s ’

s h o o tin g d e a th o f J o h n Cra w fo rd , III.

                  2.       Mo n n in v. Fift h Th ird Ba n k o f Mia m i Va lle y

         In Mo n n in , a b a n k rob b e r s h o t a n d kille d tw o p e o p le a fte r o n e o f th e b a n k

e m p lo ye e s to ld h im th a t s h e kn e w h is m o th e r. Pe rs o na l re p re s e n ta tive s o f th e

d e ce a s e d file d a w ro n g fu l d e a th cla im a ga in s t th e b a n k. Th e S e co n d Dis trict Co u rt

o f Ap p e a ls h e ld th a t th e tria l co u rt e rre d in d is m is s in g th is cla im o n s u m m a ry

ju d g m e n t. Th e co u rt h e ld th a t § 2125.01:

         o p e ra te s to b a r a w ron g fu l d e a th a ctio n b ro u g h t a g a in s t th e o w n e r o r
         o p e ra to r o f a p re m is e s fo r a d e a th ca u s e d b y th e vio le n t a ct o f a th ird
         p e rs o n w h ile o n th e p re m is e s u n le s s (1) th e ca u s e p roxim a te ly
         re s u lte d fro m th e g ro s s n e g lig e n ce o f th e o w n e r o r o p e ra to r, o r (2)
         th e ca u s e w a s p rovo ke d b y th e o w n e r o r op e ra to r's a ct o r o m is s io n .

Mo n n in , 103 Ohio Ap p . 3d a t 228, 658 N.E.2d a t 1150.

         Th e co u rt fo u n d n o th in g in th e re co rd to s u p p o rt a fin d in g o f g ro s s

n e g lig e n ce o n th e p a rt o f th e b a n k. Ho w e ve r, it co n clu de d th a t a re a s o na b le ju ry



2
    As n o te d in Mo n n in , "[a ]ctio n s fo r w ro n g fu l d e a th a n d s u rvivors h ip a re
s ta tu to ry, a n d o p e ra te a s e xce p tio n s to the co m m o n -la w ru le th a t d e a th
te rm in a te s a ll cla im s fo r re lie f th a t o th e rw is e m ig h t b e b ro u g h t." 103 Oh io Ap p .3d
a t 227, 658 N.E.2d a t 1149.


                                                           5
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 6 of 22 PAGEID #: 20611




co u ld fin d th a t th e ca u s e o f d e a th w a s “ p ro vo ke d ” b y th e b a n k e m p lo ye e w h o to ld

th e ro b b e r th a t s h e kn e w h is m o th e r, a n d th a t th e b a n k co u ld be lia ble fo r h e r

co n d u ct. Th e co u rt e xp la in e d a s fo llo w s :

         To “ p ro vo ke ” is : “ To e xcite ; to s tim u la te ; to a ro u s e ; to irrita te , or
         e n ra g e .” Bla ck's La w Dictio n a ry (5 Ed .1990) 1225. Wh e th e r
         p ro vo ca tio n h a s o ccurre d lo o ks to th e a ct w h ich is a lle g e d to be
         p ro vo ca tio n a n d to th e re s u lt it cre a te s , n o t to th e p u rp o s e s o r
         m o tiva tio n o f th e p e rs o n w h o o ffe rs th e a lle g e d p ro vo ca tio n . Th u s ,
         th e p ro vo ca tio n m a y b e in te n tio n a l o r it m a y b e in a d ve rte n t. R.C.
         2125.01 e xp re s s e s n o re s trictio n a s to e ith e r kin d fo r a w ro n g fu l d e a th
         a ctio n fo u n d e d o n p re m is e s lia b ility. Th e re fo re , th e a ct o r a cts w h ich
         p ro vo ke th e ca u s e o f d e a th m a y b e n e g lige n t a s w e ll a s in te n tion a l
         fo r p u rp o s e s o f R.C. 2125.01.

Id . Th e co u rt co n clu de d th a t a re a s o n a b le ju ry co u ld fin d th a t, a lth o u g h th e b a n k

e m p lo ye e did n o t a ct w ith a n y m a licio u s pu rp o s e , h e r s ta te m e nt m a y h a ve

p ro vo ke d th e ro b b e r to s h o o t b e ca u s e h e w a s a fra id th a t h e co u ld b e id e n tifie d .

Id . a t 229, 658 N.E.2d a t 1150.

                  3.       Co u rt ’s Ap p lica t io n of Re le va n t La w

         In a p p lyin g th e a b o ve la w to Pla in tiffs ’ w ro n g fu l d e a th cla im , th e Co u rt h e ld

th a t, b a s e d o n th e e vid e n ce p re s e n te d , Wa l-Ma rt w a s n o t g ro s s ly n e g lige n t. It

a ls o h e ld th a t n o re a s o n a b le ju ry co u ld find th a t Wa l-Ma rt’s a lle g e d n e g lig e n ce

s o m e h o w “ p ro vo ke d ” Office r Willia m s to s h o o t Cra w fo rd . Th e Co u rt h e ld th a t

“ [a ]lth o u g h Wa l-Ma rt’s a lle g e d a cts o r o m is s io n s m a y ve ry w e ll b e a p ro xim a te

ca u s e o f Cra w fo rd ’s d e a th , th e y d id n o t ‘p ro vo ke ’ Willia m s ’ de cis io n to u s e d e a d ly

fo rce .” Do c. #273, Pa g e ID#20017. Th e Cou rt e xp la ine d th a t, in co n tra s t to




                                                          6
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 7 of 22 PAGEID #: 20612




Mo n n in , “ n o Wa l-Ma rt e m p lo ye e ha d a n y in te ra ctio n w ith Office r Willia m s th a t

co u ld b e d e e m e d to h a ve ‘p rovo ke d ’ him to p u ll th e trig g e r.” Id . Mo re o ve r,

         th e Wa l-Ma rt m a n a ge rs d id n o t e ve n kn ow th a t Ro n a ld Ritch ie h a d
         ca lle d 911 o r th a t th e o ffice rs h a d e n te re d th e s to re . Like w is e ,
         Willia m s d id n o t kn ow w h e th e r Cra w fo rd h a d ca rrie d th e rifle in to th e
         s to re o r h a d p icke d it u p in s id e Wa l-Ma rt. Do c. #121, Pa g e ID##2495-
         96. No r d id h e kn o w th a t it w a s a p e lle t rifle . He te s tifie d th a t he s h o t
         a t Cra w fo rd b e ca u s e h e b e lie ve d th a t Cra w fo rd w a s a g g re s s ive ly
         tu rn in g to w a rd h im w ith w h a t a p p e a re d to b e a loa d e d a s s a u lt rifle .
         Wa l-Ma rt’s a lle g e d ne g lig e n ce in fa ilin g to p ro p e rly s e cu re th e p e lle t
         rifle a n d fa ilin g to re tu rn it to its p a cka g e pla ye d n o p a rt in Willia m s ’
         a s s e s s m e n t o f th e n e e d fo r d e a d ly fo rce . Id . a t Pa g e ID#2496.

Id . Th e Co u rt th e re fo re co n clu d e d th a t “ [a ]lth o u g h Wa l-Ma rt’s a lle g e d n e g lige n ce

m a y h a ve cre a te d th e s itu a tio n th a t le d to Cra w fo rd ’s d e a th , Wa l-Ma rt’s a lle ge d

‘p ro vo ca tio n ’ is s im p ly to o a tte n u a te d to s u p p o rt a w ro n g fu l d e a th cla im u n d e r

Oh io la w .” Id . a t Pa ge ID#20018.



II.      Mo t io n s fo r Re co n s id e ra t io n

         A.       Ap p lica b le La w

         Th e Fe d e ra l Ru le s o f Civil Pro ce d u re d o n ot s p e cifica lly p ro vide fo r m o tio n s

fo r re co n s id e ra tio n . Mo tio n s fo r re co n s id e ra tio n a re o fte n tre a te d a s m o tio n s to

a lte r o r a m e n d a ju d gm e n t u n d e r Fe d e ra l Ru le o f Civil Pro ce d u re 59(e ), if file d

w ith in 28 d a ys a fte r th e e n try o f ju d g m e n t. In th is ca s e , h o w e ve r, b e ca u s e n o fin a l

ju d g m e n t h a s b e e n e n te re d , Ru le 59(e ) is in a p p lica b le . Se e Ru ss e ll v. GTE Gov’t

S ys . Co rp., 141 F. App ’x 429, 436 (6th Cir. 2005) (h o ld in g th a t b e ca u s e th e re w a s




                                                         7
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 8 of 22 PAGEID #: 20613




n o fin a l ju d g m e n t w h e n th e co u rt e n te rta ine d th e m o tio n fo r re co n s id e ra tio n , Ru le

59(e ) d id n o t a p p ly)

         Ne ve rth e le s s , “ [d ]is trict co u rts h a ve a u th o rity b o th u n d e r co m m o n la w a n d

[Fe d e ra l Ru le o f Civil Pro ce d u re ] 54(b ) to re co n s id e r in te rlo cu tory o rd e rs a n d to

re o p e n a n y p a rt o f a ca s e b e fo re e n try o f fin a l ju d g m e n t.” Ro d rig u e z v.

Te n n e s s e e La b o re rs He a lth & We lfa re Fu nd , 89 F. Ap p ’x 949, 959 (6th Cir. 2004).

S e e a ls o Am . Civil Lib e rtie s Un io n o f Ky. v. McCre a ry Cty., Ky., 607 F.3d 439, 450

(6th Cir. 2010) (n o tin g th a t w h e re th e d is trict co u rt h a s n o t ye t e n te re d fin a l

ju d g m e n t, it is “ fre e to re co n s id e r o r re ve rs e its d e cis io n fo r a ny re a s o n .” ).

         Typ ica lly, h o w e ve r, co u rts w ill re co n s id e r a n in te rlo cu to ry o rd e r o n ly w h e n

th e re is “ (1) a n in te rve n in g ch a n g e o f co n tro llin g la w ; (2) ne w e vid e n ce a va ila b le ;

o r (3) a n e e d to co rre ct a cle a r e rro r o r p re ve n t m a n ife s t in ju s tice .” Lo u is ville /

J e ffe rs o n Cty. Me tro Go v’t v. Ho te ls.co m , L.P., 590 F.3d 381, 389 (6th Cir. 2009)

(q u o ta tio n o m itte d ). S e e a ls o No rth e a s t Oh io Co a litio n fo r Ho m e le s s v. Bru n n e r ,

652 F. S u p p . 2d 871, 877 (S .D. Oh io 2009) (“ Mo tio n s fo r re co n s id e ra tio n a re n o t

in te n d e d to re -litig a te is s u e s p re vio u s ly co n s id e re d b y th e Co u rt o r to p re s e n t

e vid e n ce th a t co u ld ha ve be e n ra is e d e a rlie r.” ).

         B.       Pla in t iffs ’ Mo t io n fo r Re co n s id e ra t io n (Do c. #319)

         As p re vio u s ly n o te d , th e Mo n n in co u rt h e ld th a t, u n d e r § 2125.01, a pla in tiff

ca n re co ve r d a m a g e s o n a w ro n g fu l d e a th cla im b ro u g h t a g a in s t th e o w n e r o f th e

p re m is e s w h e re a th ird p e rs o n h a s ca u s e d a “ vio le n t u n p ro vo ke d d e a th ” o n ly if




                                                           8
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 9 of 22 PAGEID #: 20614




th e p la in tiff p ro ve s tha t: (1) th e ca u s e o f d e a th w a s th e p ro xim a te re s u lt o f th e

o w n e r’s g ro s s n e g lige n ce ; o r (2) th e ca u s e o f d e a th w a s p ro vo ke d b y th e o w n e r.

Mo n n in , 103 Ohio Ap p . 3d a t 228, 658 N.E.2d a t 1150.

         Pla in tiffs d o n o t ch a lle n g e th e Co u rt’s fin d in g th a t Cra w fo rd ’s vio le n t d e a th ,

a t th e h a n d s o f Office r Willia m s , d id n o t p ro xim a te ly re s u lt fro m Wa l-Ma rt’s g ro s s

n e g lig e n ce . Th e y a rgu e , h o w e ve r, th a t th e Co u rt e rre d in h o ld ing th a t n o

re a s o n a b le ju ry co u ld fin d th a t Wa l-Ma rt “ p ro vo ke d ” Willia m s to s h o o t Cra w fo rd .

         As a th re s h o ld m a tte r, th e Co u rt m u s t a d d re s s Wa l-Ma rt’s a rg u m e n t th a t

Pla in tiffs a re ju d icia lly e s to p p e d fro m a rg uin g th a t Cra w fo rd ’s de a th w a s

p ro vo ke d . 3 Wa l-Ma rt n o te s th a t, in th is litiga tio n , Pla in tiffs h a ve co n s is te n tly ta ke n

th e p o s itio n th a t Cra w fo rd ’s d e a th w a s u n p ro vo ke d , i.e ., th a t he d id n o th in g to

w a rra n t b e in g s h o t. Wa l-Ma rt a rg u e s th a t Pla in tiffs a re b o u n d b y th e s e fa ctu a l

a d m is s io n s . Th e Co urt re je cts th is a rg u m e n t, b e ca u s e th e q ue s tio n o f w h e th e r

Cra w fo rd d id a n yth ing to p ro vo ke Office r Willia m s to p u ll th e trig g e r is cle a rly

d is tin g u is h a b le fro m th e q u e s tio n o f w h e th e r Wa l-Ma rt d id a nyth in g to p ro vo ke

th e s h o o tin g . Th e Cou rt th e re fo re tu rn s to th e m e rits o f Pla in tiffs ’ m o tio n .

         Acco rd in g to Pla in tiffs , th e Co u rt a p p lie d a n o ve rly re s trictive te s t in

d e te rm in in g w h a t co n s titu te s a “ p ro vo ca tio n ,” a n d im p ro p e rly im p o s e d a



3
    "J u d icia l e s to p p e l is a n e q u ita b le d o ctrine th a t p re s e rve s th e in te g rity o f th e
co u rts b y p re ve n tin g a p a rty fro m a b u s in g th e ju d icia l p ro ce s s th ro u g h cyn ica l
g a m e s m a n s h ip , a ch ie vin g s u cce s s o n o n e p o s itio n , th e n a rg u ing th e o p p o s ite to
s u it a n e xig e n cy o f the m o m e n t.” Lo rilla rd To b a cco Co . v. Ch e s te r, Willco x &
S a xb e , 546 F.3d 752, 757 (6th Cir. 2008).

                                                          9
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 10 of 22 PAGEID #: 20615




h e ig h te n e d ca u s a tio n re q u ire m e n t. Pla in tiffs n o te th a t, in d e n yin g s u m m a ry

ju d g m e n t o n th e cla im s o f n e g lig e n ce a n d p re m is e s lia b ility, th e Co u rt h e ld th a t a

re a s o n a b le ju ry co u ld fin d th a t Wa l-Ma rt’s a lle g e d n e g lige n ce , in fa ilin g to s e cu re

th e MK-177, w a s a p ro xim a te ca u s e o f Cra w fo rd ’s d e a th . Th e Co u rt h e ld th a t “ a

re a s o n a b le ju ry co u ld fin d th a t Cra w fo rd ’s d e a th w a s th e cu lm ina tio n o f a n a tu ra l

a n d co n tin u o u s s e q u e n ce o f e ve n ts w h ich p ro d u ce d a re s u lt w hich w o u ld n o t

h a ve o ccu rre d w ith o u t Wa l-Ma rt’s a lle ge d n e g lig e n ce in fa ilin g to s e cu re th e MK-

177.” Do c. #273, Pa g e ID#20010. In s o h o ld in g , th e Co u rt n o te d th a t “ [b ]u t fo r

Cra w fo rd ’s a b ility to p ick u p th e u n p a cka ge d MK-177 a n d ca rry it th ro u g h th e

s to re , Ritch ie w o u ld n o t h a ve ca lle d 911 a n d Willia m s w o u ld no t h a ve s h o t

Cra w fo rd .” Id .

         Pla in tiffs m a in ta in th a t th is h o ld in g o n th e is s u e o f p ro xim a te ca u s e ca n n o t

b e s q u a re d w ith th e Co u rt’s h o ld in g th a t Wa l-Ma rt’s a lle g e d ne g lig e n ce ca n n o t b e

d e e m e d to h a ve “ p rovo ke d ” Willia m s ’ de cis io n to u s e d e a dly force s u ch th a t Wa l-

Ma rt ca n b e h e ld lia ble o n th e w ro n g fu l d e a th cla im . Mo re s pe cifica lly, Pla in tiffs

ch a lle n g e th e Co u rt’s co n clu s io n th a t “ [a ]lth o u g h Wa l-Ma rt’s a lle g e d n e g lige n ce

m a y h a ve cre a te d th e s itu a tio n th a t le d to Cra w fo rd ’s d e a th , Wa l-Ma rt’s a lle ge d

‘p ro vo ca tio n ’ is s im p ly to o a tte n u a te d to s u p p o rt a w ro n g fu l d e a th cla im u n d e r

Oh io la w .” Id . a t Pa ge ID#20018.

         Pla in tiffs a rg u e th a t no th in g in th e w ro n g fu l d e a th s ta tu te re q u ire s th e

“ p ro vo ca tio n ” to b e a n im m e d ia te , d ire ct ca u s e , o r p re d o m in a n t ca u s e o f th e th ird

p a rty’s d e cis io n to u s e vio le n ce . Acco rd in g to Pla in tiffs , a re a s on a b le ju ry co u ld

                                                         10
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 11 of 22 PAGEID #: 20616




fin d th a t Wa l-Ma rt’s n e g lig e n ce p roxim a te ly ca u s e d Willia m s to b e lie ve th e g u n

w a s re a l, a n d “ Willia m s ’ la ck o f re s tra in t a n d ju d g m e n t b e fo re o p e n in g fire

in d ica te s th a t h is b e lie f th e g u n w a s re a l m a y h a ve be e n th e o n ly th in g h e

co n s id e re d b e fo re he p u lle d th e trig g e r.” Do c. #320, Pa g e ID#20566.

         Th e re a re s e ve ra l p rob le m s w ith Pla in tiffs ’ a rg u m e n ts . Firs t, a s Wa l-Ma rt

n o te s , Pla in tiffs im p ro p e rly co n fla te th e con ce p ts o f “ p ro xim a te ca u s e ” a n d

“ p ro vo ca tio n .” In d e n yin g s u m m a ry ju d gm e n t o n th e n e g lig e nce a n d p re m is e s

lia b ility cla im s , th e Co u rt e xp la ine d th a t th e re ca n b e m o re th a n o n e p ro xim a te

ca u s e o f a n inju ry. It co n clu d e d th a t a re a s o n a b le ju ry co u ld find th a t Wa l-Ma rt’s

a lle g e d n e g lige n ce co m b in e d w ith th e co n d u ct o f o th e rs to ca u s e Cra w fo rd ’s

d e a th , a n d co u ld a ls o fin d th a t h is d e a th wa s a fo re s e e a ble , na tu ra l co n s e q u e n ce

o f Wa l-Ma rt’s a lle ge d n e g lig e n ce . Do c. #273, Pa g e ID##20007-11.

         Ho w e ve r, th e le g a l p rin cip le s re le va n t to th is p ro xim a te ca u s e

d e te rm in a tio n o n th e cla im s o f n e g lig e n ce a n d p re m is e s lia b ility a re cle a rly

d is tin g u is h a b le fro m th e q u e s tio n o f w h e th e r Wa l-Ma rt ca n be d e e m e d to h a ve

“ p ro vo ke d ” Office r Willia m s to s h o o t J oh n Cra w fo rd s u ch th a t Wa l-Ma rt m ig h t b e

h e ld lia b le o n Pla in tiffs ’ w ro n g fu l d e a th cla im .

         As Wa l-Ma rt n o te s , th e w o rd “ p ro vo ke d” is n o t fo u n d a n yw h e re in th e

s ta tu te . Ra th e r, th e s ta tu te re fe rs o n ly to “ th e vio le n t u n p ro vo ke d a ct o f a pa rty

o th e r th a n th e o w n e r.” Oh io Re v. Co d e § 2125.01 (e m p h a s is a dd e d ). Mo n n in

n e ve rth e le s s in te rp re te d th is s ta tu te to im p o s e lia b ility fo r w ron g fu l d e a th o n a




                                                         11
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 12 of 22 PAGEID #: 20617




p ro p e rty o w n e r w h o s e co n d u ct “ p ro vo ke d ” th e a ct th a t ca u s e d th e d e ce d e n t’s

d e a th .

             Pla in tiffs a rg u e th a t no th in g in th e la n g u a ge o f § 2125.01 re q u ire s th e

o w n e r’s a lle g e d “ p rovo ca tio n ” to b e a n im m e d ia te , d ire ct ca u s e , o r p re d o m in a n t

ca u s e o f th e th ird p a rty’s d e cis io n to u s e vio le n ce . Like w is e , Mon n in d o e s n o t

a d d re s s th e q u e s tio n o f h o w fa r re m o ve d th e “ a ct” ca n b e fro m th e “ re s u lt it

cre a te s .” Ne ve rth e le s s , th e fa cts o f Mo n n in g ive ris e to a n in fe re n ce th a t th e

re le va n t “ a ct” m u s t b e a n im m e d ia te , d ire ct ca u s e o f th e th ird pa rty’s d e cis io n to

u s e vio le n ce . Th e re , th e co u rt h e ld th a t a re a s o n a b le ju ry co uld fin d th a t th e b a n k

e m p lo ye e ’s s ta te m e nt to th e ro b b e r th a t s h e kn e w h is m o th e r “ p ro vo ke d ” h is

d e cis io n to kill tw o pe o p le d u rin g th e co u rs e o f th a t ro b b e ry. Mo re o ve r, th e ve ry

w o rd “ p ro vo ke ” e vo ke s a s e n s e o f im m e d ia cy.

             Th e w o rd “ p ro vo ke ” a ls o im p lie s th e n e e d fo r s o m e a ffirm a tive a ct o n th e

p a rt o f th e p ro p e rty ow n e r. Citin g Bla ck’s La w Dictio n a ry, th e Mo n n in co u rt

d e fin e d “ p ro vo ke ” w ith “ a ctio n ” ve rb s : “ To e xcite , to s tim u la te ; to a ro u s e ; to

irrita te , o r e n g a g e .” Th e co u rt th e n h e ld th a t “ [w ]h e th e r p ro vo ca tio n h a s o ccu rre d

lo o ks to th e a ct w h ich is a lle g e d to b e p rovo ca tio n a n d to th e re s u lt it cre a te s .”

Mo n n in , 103 Ohio Ap p .3d a t 228-29, 658 N.E.2d a t 1150 (e m p h a s is a d d e d ).

             In s h a rp co n tra s t to Mo n n in , Wa l-Ma rt’s a lle g e d w ro n g d o in g do e s n o t

in vo lve a n y a ffirm a tive “ a cts ,” b u t ra th e r “ fa ilu re s to a ct.” Wa l-Ma rt a lle g e d ly

b re a ch e d its d u ty by fa ilin g to s e cu re th e pe lle t rifle w h ile it w a s o n d is p la y, b y

fa ilin g to re tu rn it to its b o x, a n d b y fa ilin g to lo ca te Cra w fo rd in a tim e ly m a n n e r

                                                           12
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 13 of 22 PAGEID #: 20618




to w a rn h im o f th e d a n g e rs a s s o cia te d w ith ca rryin g th e u n pa cka g e d p e lle t rifle

th ro u g h th e s to re . Alth o u g h th e re m ig h t b e a u n iq u e s itu a tio n in w h ich a p ro p e rty

o w n e r’s fa ilu re to a ct s o m e h o w “ p ro vo ke s ” a th ird pa rty to vio le n tly kill s o m e o n e

o n th e p re m is e s , th is is n o t o n e o f th o s e ca s e s .

          Wa l-Ma rt’s a lle g e d fa ilu re s to a ct m a y h a ve s e t in m o tio n th e cha in o f

e ve n ts th a t a llo w e d Cra w fo rd to ca rry th e u n p a cka g e d rifle th ro u g h th e s to re ,

w h ich le d Ro n a ld Ritch ie to ca ll 911, w h ich re s u lte d in Office r Willia m s a n d

S e rg e a n t Da rko w be in g d is p a tch e d to th e s to re , a n d w h ich u ltim a te ly re s u lte d in

Office r Willia m s s h o o tin g a n d killin g Cra w fo rd . Ho w e ve r, in s h a rp co n tra s t to th e

b a n k e m p lo ye e in Mon n in , n o Wa l-Ma rt e m p lo ye e h a d a n y d ire ct co n ta ct w ith

Office r Willia m s p rio r to th e s h o o tin g . Un d e r th e circu m s ta n ce s p re s e n te d h e re ,

Wa l-Ma rt’s a lle g e d fa ilu re s to a ct ca n n o t be d e e m e d to h a ve “ pro vo ke d ” Office r

Willia m s to s h o o t Cra w fo rd . As p re vio u s ly h e ld , th e ca u s a l co nn e ctio n is to o

a tte n u a te d .

          Mo re o ve r, th e u n d is pu te d fa cts o f th is ca s e s h o w th a t, e ve n th o ug h Office r

Willia m s b e lie ve d th a t Cra w fo rd w a s ca rryin g a re a l fire a rm , Do c. #121,

Pa g e ID#2439, th is is n o t w h y h e s h o t h im . Office r Willia m s a ckn o w le d g e d th a t,

b e ca u s e Ohio is a n “ o p e n ca rry” s ta te , Cra w fo rd w a s le g a lly e n title d to ca rry a

lo a d e d fire a rm in s id e th e s to re . He re p e a te d ly te s tifie d th a t h e s h o t Cra w fo rd o n ly

b e ca u s e Cra w fo rd tu rn e d to w a rd h im in a n a g g re s s ive m a n n e r w ith th e g u n ,

le a d in g Willia m s to fe a r fo r h is o w n s a fe ty a n d th a t o f o th e rs . Id . a t

Pa g e ID##2435, 2439, 2459, 2467. Ba s e d o n th e e vide n ce p re s e n te d , n o re a s o n a b le

                                                           13
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 14 of 22 PAGEID #: 20619




ju ry co u ld fin d th a t Wa l-Ma rt’s a lle g e d w ron g d o in g , w h ich a llo w e d Cra w fo rd to

ca rry th e u n p a cka g e d p e lle t g u n th ro u g h th e s to re , s o m e h o w “ p ro vo ke d ”

Willia m s to s h o o t h im .

         Th e Co u rt co n clu d e s th a t Pla in tiffs h a ve fa ile d to e s ta b lis h th a t th e Co u rt

co m m itte d cle a r e rror. Fo r th e re a s o n s s e t fo rth a b o ve , th e Co u rt OVERRULES

Pla in tiffs ’ Mo tio n fo r Re co n s id e ra tio n o f Co u rt’s Ru lin g Dis m is s in g Pla in tiffs ’

Wro n g fu l De a th Cla im , Do c. #319. 4

         C.       Wa l-Ma rt ’s Mo t io n fo r Re co n s id e ra t io n (Do c. #324)

         In its m e m o ra n d u m in o p p o s itio n to Pla in tiffs ’ Mo tio n fo r Re co n s id e ra tio n ,

Do c. #324, Wa l-Ma rt m o ve s fo r re co n s id e ra tio n o n th e s u rvivo rs h ip cla im . Wa l-

Ma rt m a in ta in s th a t it is e n title d to s u m m a ry ju d g m e n t o n th a t cla im . It a rg u e s

th a t, b e ca u s e Cra w fo rd w a s le g a lly e n title d to ca rry th e pe lle t rifle th ro u g h th e

Wa l-Ma rt s to re , Wa l-Ma rt ca n n o t b e h e ld lia b le fo r a llo w in g h im to d o s o , m e re ly

b e ca u s e Office r Willia m s h a p p e n e d to s h oo t h im w h ile h e w a s e n g a g e d in th a t

co n d u ct. Acco rd in g to Wa l-Ma rt, it is in con s is te n t fo r th e Co u rt to g ra n t s u m m a ry




4
   Give n th e Co u rt’s rulin g , it n e e d n o t, a n d d o e s n o t, a d d re s s Wa l-Ma rt’s
a lte rn a tive a rg u m e n ts th a t th e w ro n g fu l d e a th cla im a ls o fa ils be ca u s e : (1)
Willia m s ’ co n d u ct w a s a n u n fo re s e e a b le inte rve n in g a n d s u pe rs e d in g ca u s e ; (2)
th e re is n o o ve rw h e lm in g e vid e n ce th a t th e s h o o tin g w a s fo re s e e a b le ; (3) ca rryin g
th e u n p a cka g e d rifle th ro u g h th e s to re w a s a n o p e n a n d o bvio u s d a n g e r; a n d (4)
a d e q u a te w a rn in g s we re g ive n . The Co u rt n o te s , h o w e ve r, th a t, in ru lin g o n th e
cla im s o f n e g lig e n ce a n d p re m is e s lia b ility , th e Co u rt fo u n d th a t g e n u in e is s ue s o f
m a te ria l fa ct p re clu de d s u m m a ry ju d g m e n t o n e a ch o f th e s e is s u e s .


                                                          14
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 15 of 22 PAGEID #: 20620




ju d g m e n t in fa vo r o f Wa l-Ma rt o n th e w ro n g fu l d e a th cla im b u t n o t o n th e

s u rvivo rs h ip cla im .

         Th e Co u rt re je cts Wa l-Ma rt’s a rg u m e n ts . S u m m a ry ju d g m e n t is w a rra n te d

o n th e w ro n g fu l d e a th cla im o n ly be ca u s e Wa l-Ma rt w a s n o t g ro s s ly n e g lige n t

a n d Wa l-Ma rt’s a lle ge d w ro n g d o in g d id n o t “ p ro vo ke ” Willia m s to s h o o t

Cra w fo rd . Wh e th e r Cra w fo rd w a s le g a lly e n title d to ca rry th e pe lle t rifle th ro u g h

th e s to re p la ys n o p a rt in d e te rm in in g w h e th e r Pla in tiffs ca n s a tis fy th e s e §

2125.01 re q u ire m e n ts in o rd e r to p ro ce e d on th e w ro n g fu l d e a th cla im . It m a y,

h o w e ve r, b e re le va n t to Pla in tiffs ’ cla im s o f n e g lig e n ce a n d p re m is e s lia b ility.

         An y p e rce ive d in co n s is te n cy in g ra n tin g s u m m a ry ju d g m e n t o n th e

w ro n g fu l d e a th cla im , b u t n o t o n th e s u rvivo rs h ip cla im is a ttribu ta b le o n ly to th e

fa ct th a t th e le g is la ture ch o s e to im p o s e a h e ig h te n e d s ta n d a rd o f lia b ility w ith

re s p e ct to w ro n g fu l d e a th cla im s a s s e rte d a g a in s t p re m is e s o wn e rs w h e re th e

d e ce d e n t’s d e a th is ca u s e d b y th e vio le n t u n p ro vo ke d a ct o f a th ird p a rty. The

le g is la tu re im p o s e d no s im ila r h e ig h te n e d s ta n d a rd fo r a s u rvivo rs h ip cla im .

         As e xp la ine d in th e pre vio u s De cis io n a n d En try, Do c. #273, Pa ge ID#20018,

b e ca u s e g e n u ine is s ue s o f m a te ria l fa ct p re clu d e s u m m a ry ju dg m e n t o n th e

cla im s o f n e g lig e n ce a n d p re m is e s lia b ility, s u m m a ry ju d g m e n t is n o t w a rra n te d

o n th e s u rvivo rs h ip cla im . Th e Co u rt th e re fo re OVERRULES Wa l-Ma rt’s m o tio n

fo r re co n s id e ra tio n , Do c. #324.



III.     Pla in t iffs ’ Alt e rna t ive Mo t io n Re q u e s t in g Ru le 54 Ce rt ifica t io n (Do c. #319)

                                                         15
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 16 of 22 PAGEID #: 20621




         In th e e ve n t th e Co u rt d e n ie s Pla in tiffs ’ Mo tio n fo r Re co n s id e ra tio n ,

Pla in tiffs a s k th e Co urt to e n te r fin a l ju d gm e n t o n th e w ro n g fu l d e a th cla im ,

p u rs u a n t to Fe d . R. Civ. P. 54(b ), s o th a t th e y ca n im m e d ia te ly a pp e a l d is m is s a l o f

th a t cla im . Ru le 54(b ), w h ich re p re s e n ts a n e xce p tio n to th e g e n e ra l fe de ra l p o licy

a g a in s t p ie ce m e a l a pp e a ls , p rovid e s , in re le va n t p a rt:

         (b ) J u d g m e n t o n Mu ltip le Cla im s o r In vo lvin g Mu ltip le Pa rtie s . Wh e n a n
         a ctio n p re s e n ts m o re th a n o n e cla im fo r re lie f--w h e th e r a s a cla im ,
         co u n te rcla im , cro s s cla im , o r th ird -p a rty cla im --o r w h e n m u ltip le p a rtie s a re
         in vo lve d, th e co u rt m a y d ire ct e n try o f a fin a l ju d g m e n t a s to on e o r m o re ,
         b u t fe w e r th a n a ll, cla im s o r p a rtie s o n ly if th e co u rt e xp re s s ly de te rm in e s
         th a t th e re is n o ju s t re a s o n fo r d e la y.

Fe d . R. Civ. P. 54(b ). If th e co u rt e n te rs fin a l ju d g m e n t o n ju s t o n e cla im , it m u s t

“ cle a rly e xp la in w h y it h a s co n clu d e d th a t im m e d ia te re vie w o f th e ch a lle n g e d

ru lin g is d e s ira b le .” Da le u re v. Co m m o n w e a lth o f Ky. , 269 F.3d 540, 543 (6th Cir.

2001) (q u o tin g Ge n . Acq u is itio n , In c. v. Ge n Co rp , In c ., 23 F.3d 1022, 1026 (6th Cir.

1994)).

         Fa cto rs to b e co n s id e re d in m a kin g a Ru le 54(b ) d e te rm in a tio n in clu d e :

         (1) th e re la tio n s h ip be tw e e n th e a d ju d ica te d a n d u n a d ju d ica te d
         cla im s ; (2) th e p o s s ibility th a t th e n e e d fo r re vie w m ig h t o r m ig ht n o t
         b e m o o te d b y fu tu re d e ve lo p m e n ts in th e d is trict co u rt; (3) th e
         p o s s ib ility th a t th e re vie w in g co u rt m ig h t b e o b lig e d to co n s id e r th e
         s a m e is s u e a s e co n d tim e ; (4) th e p re s e n ce o r a b s e n ce o f a cla im o r
         co u n te rcla im w h ich co u ld re s u lt in s e t-o ff a g a in s t th e ju d g m e n t
         s o u g h t to b e m a d e fin a l; (5) m is ce lla n e o us fa cto rs s u ch a s d e la y,
         e co n o m ic a n d s o lve ncy co n s id e ra tio n s , s h o rte n in g th e tim e o f tria l,
         frivo lity o f co m p e tin g cla im s , e xp e n s e , a n d th e like .

Co rro s io n e e rin g , In c. v. Th ys s e n En v’tl Sys., In c ., 807 F.2d 1279, 1283 (6th Cir.

1986) (q u o ta tio n o m itte d ).



                                                            16
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 17 of 22 PAGEID #: 20622




         In Cu rtis s -Wrig h t Co rp . v. Ge n e ra l Ele ctric Co ., 446 U.S . 1 (1980), th e

S u p re m e Co u rt n o te d th a t th e p re s e n ce o f o n e o f th e s e fa cto rs do e s n o t

n e ce s s a rily re n d e r Rule 54(b ) ce rtifica tio n im p ro p e r. It n o te d , for e xa m p le , th a t

e ve n if th e re w a s a po s s ib ility th a t th e s a m e is s u e m a y ne e d to b e a d d re s s e d in a

s u b s e q u e n t a p p e a l, th is “ m ig h t p e rh a p s be o ffs e t b y a fin d in g th a t a n a p p e lla te

re s o lu tio n o f th e ce rtifie d cla im s w o u ld fa cilita te a s e ttle m e n t o f th e re m a in d e r o f

th e cla im s .” Id . a t 8 n .2.

         Ha vin g co n s id e re d th e p a rtie s ’ b rie fs , a n d a ll re le va n t fa cto rs , th e Co u rt

fin d s th a t th is is o n e o f th o s e in fre q u e n t ca s e s in w h ich Ru le 54(b ) ce rtifica tio n

m a y b e w a rra n te d a nd th a t th e re is n o ju s t re a s o n fo r d e la y.

         As a n in itia l m a tte r, th e Co u rt re je cts Wa l-Ma rt’s a rg u m e n t th a t, b e ca u s e th e

d is m is s a l o f th e w ro n g fu l d e a th cla im d id n o t re s o lve a “ d is tin ct” cla im ,

ce rtifica tio n m u s t b e d e n ie d . S e e No via Co m m c’n s , LLC v. We a th e rb y , 798 F.

Ap p ' x 890, 893 (6th Cir. 2020) (h o ld in g th a t th a t ce rtifica tio n is no t w a rra n te d

u n le s s th e co u rt h a s “ fu lly re s olve d a d is tin ct ‘cla im .’” ). Pla in tiffs ’ w ro n g fu l d e a th

cla im is s e t fo rth a s a s e p a ra te co u n t in th e Co m p la in t. As Wa l-Ma rt n o te s ,

h o w e ve r, th e m e re fa ct th a t a cla im is s e p a ra te ly p le a de d d o e s no t n e ce s s a rily

m e a n th a t it is “ d is tinct” fo r p u rp o s e s o f Ru le 54(b ) ce rtifica tio n . Id . Th e re le va n t

q u e s tio n is w h e th e r th e a d ju d ica te d a n d un a d ju d ica te d cla im s a ris e fro m a n

“ a g g re g a te o f o p e ra tive fa cts w h ich g ive ris e to a rig h t e n fo rce a b le in th e co u rts .”

S e e Ge n . Acq u is itio n , 23 F.3d a t 1028 (q u o ta tio n o m itte d ). Wa l-Ma rt a rg u e s th a t,

b e ca u s e Pla in tiffs ’ w ro n g fu l d e a th cla im a ris e s fro m th e s a m e s e t o f o p e ra tive

                                                            17
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 18 of 22 PAGEID #: 20623




fa cts th a t g ive ris e to th e cla im s o f n e g lige n ce , p re m is e s lia b ility a n d s u rvivo rs h ip ,

it ca n n o t b e co n s id e re d a “ dis tin ct” cla im fo r p u rp o s e s o f Ru le 54(b ).

         Th e Co u rt d is a g re e s . As th e S ixth Circu it ha s fu rth e r e xp la in e d , n o t o n ly

m u s t th e cla im s a t is s u e a ris e fro m th e s a m e s e t o f o p e ra tive fa cts , b u t th e y m u s t

a ls o “ s e e k to re cove r fo r th e s a m e u n d e rlyin g in ju ry.” In re Fifth Th ird Ea rly

Acce s s Ca s h Ad va n ce Litig ., 925 F.3d 265, 273 (6th Cir. 2019) (q u o tin g Lo w e ry v.

Fe d . Exp. Co rp ., 426 F.3d 817, 821 (6th Cir. 2005)).

         He re , e a ch o f Pla in tiffs ’ re m a in in g cla im s a g a in s t Wa l-Ma rt a ris e s fro m th e

s a m e s e t o f o p e ra tive fa cts , s te m m in g fro m Wa l-Ma rt’s a lle ge d n e g lig e n ce in

fa ilin g to s e cu re th e pe lle t rifle s th a t w e re o n d is p la y, fa ilin g to re tu rn th e p e lle t

rifle th a t Cra w fo rd p icke d u p to its b o x, a nd fa ilin g to tim e ly find Cra w fo rd to w a rn

h im o f th e d a n g e rs o f ca rryin g th e u n p a cka g e d rifle th ro u g h th e s to re . Ho w e ve r,

th e cla im s d o n o t s e e k to re co ve r fo r th e s a m e u n d e rlyin g in ju ry.

         Th e Oh io S u p re m e Co u rt h a s h e ld th a t, e ve n th o u g h w ro n g fu l d e a th cla im s

“ s h a re m a ny o f th e s a m e is s u e s a s s u rviva l cla im s a s s e rte d a ga in s t th e s a m e

d e fe n d a n t,” th e y a re “ d is tin ct cla im s th a t b e lo n g to s e p a ra te ind ivid u a ls .” Pe te rs

v. Co lu m b u s S te e l Ca s tin g s Co ., 115 Oh io S t.3d 134, 2007-Oh io -4787, 873 N.E.2d

1258, a t ¶¶ 16-17. "[W]h e n a n in d ivid ua l is kille d by th e w ro n g fu l a ct o f a n o th e r,

th e p e rs o n a l re p re s e n ta tive o f th e d e ce d e n t's e s ta te m a y b rin g a s u rviva l a ctio n

fo r th e d e ce d e n t's o wn in ju rie s le a d in g to h is o r h e r d e a th a s we ll a s a w ro n g fu l-

d e a th a ctio n fo r th e in ju rie s s u ffe re d b y th e b e n e ficia rie s o f th e d e ce d e n t a s a

re s u lt o f th e d e a th ." Id . a t ¶ 11 (e m p h a s is in o rig in a l). Fo r th is re a s o n , th e Co u rt

                                                          18
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 19 of 22 PAGEID #: 20624




fin d s th a t Pla in tiffs ’ w ro n g fu l d e a th cla im is d is tin ct fro m th e s u rvivo rs h ip cla im

fo r p u rp o s e s o f Ru le 54(b ) ce rtifica tio n .

         Ha vin g co n s id e re d th e p a rtie s ’ b rie fs a n d th e a b o ve fa cto rs , th e Co u rt is

in clin e d to fin d th a t th is is o n e o f th o s e in fre q u e n t ca s e s in w h ich Ru le 54(b )

ce rtifica tio n is w a rra nte d , a n d th a t th e re is n o ju s t re a s o n to d e la y th e e n try o f

fin a l ju d g m e n t o n th e w ro n g fu l d e a th cla im . Th e Co u rt d is m is s e d th e w ro n g fu l

d e a th cla im a g a in s t Wa l-Ma rt b e ca u s e it co n clu d e d th a t n o re a s o n a b le ju ry co u ld

fin d th a t Wa l-Ma rt w a s g ro s s ly ne g lig e n t o r th a t Wa l-Ma rt “ p rovo ke d ” Office r

Willia m s to s h o o t J oh n Cra w fo rd , III. Th is m e a n t th a t th e w ro n g fu l d e a th cla im

a g a in s t Wa l-Ma rt w a s b a rre d b y Oh io Re vis e d Co d e § 2125.01. As a re s u lt o f th is

ru lin g , Pla in tiffs w ill try th e ir re m a in in g cla im s o f n e g lig e n ce a nd p re m is e s lia b ility

to a ju ry, b u t d a m a ge s w ill b e lim ite d to th o s e th a t Cra w fo rd h im s e lf co u ld h a ve

re co ve re d h a d h e s u rvive d his in ju rie s , i.e ., th e s u rvivo rs h ip cla im . S e e Oh io

Re vis e d Co d e § 2305.21.

         Co u n s e l h a ve in d ica te d th a t th e Co u rt’s rulin g o n th e w ro n g fu l d e a th cla im

is a m a jo r s tu m b lin g b lo ck to s e ttlin g th e ca s e . Th is is n o t s u rp ris in g g ive n its

im p a ct o n th e s co p e o f d a m a g e s a va ila b le to Pla in tiffs . If Pla in tiffs a re lim ite d to

th e s u rvivo rs h ip cla im , th e y ca n re co ve r o n ly fo r th e in ju rie s Cra w fo rd s u ffe re d

b e fo re h is d e a th , i.e ., a n y co n s cio u s p a in a n d s u ffe rin g fo r th e fe w m in u te s h e

re m a in e d a live a fte r b e in g s h o t. On th e o th e r h a n d , if Pla in tiffs ca n p ro ce e d o n

th e ir w ro n g fu l d e a th cla im , th is o p e n s th e d o o r to p ro s p e ctive da m a g e s a va ila b le

to h is h e irs u n d e r Oh io Re vis e d Co d e § 2125.02(B). Pla in tiffs ’ cou n s e l h a s

                                                          19
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 20 of 22 PAGEID #: 20625




in d ica te d th a t it is a ll b u t ce rta in th a t a n y tria l e xclu d in g a cla im fo r d a m a g e s fo r

w ro n g fu l d e a th w ill re s u lt in a n a p p e a l. Acco rd in g ly, it d o e s n ot a p p e a r th a t th e

n e e d fo r a p p e lla te re vie w m ig h t b e m o o te d b y fu tu re d e ve lo p m e n ts .

         Mo re o ve r, it is h ig h ly u n like ly th a t th e a p pe lla te co u rt w o u ld b e o b lig e d to

co n s id e r fo r a s e co n d tim e th e q u e s tio n o f w h e th e r a re a s o n a b le ju ry co u ld fin d

th a t Wa l-Ma rt’s co n d u ct “ p ro vo ke d ” Willia m s to s h o o t Cra w fo rd s u ch th a t Wa l-

Ma rt co u ld b e h e ld lia b le o n th e w ro n g fu l d e a th cla im u n d e r § 2125.02. Th e S ixth

Circu it’s d e cis io n o n th is d is cre te is s ue s im p ly re s o lve s th e q ue s tio n o f w h e th e r,

u n d e r th is p a rticu la r s e t o f fa cts , Pla in tiffs m a y p ro ce e d to tria l o n th e ir w ro n g fu l

d e a th cla im a g a in s t Wa l-Ma rt. Th a t d e cis io n w ill n o t n e e d to be re vis ite d o n a n y

la te r, p o s t-tria l a p p e a l b y e ith e r p a rty. In a d d itio n , th e re is n o pe n d in g cla im o r

co u n te rcla im th a t co u ld re s u lt in a s e t-o ff a g a in s t th e ju d g m e n t o n th e w ro n g fu l

d e a th cla im .

         Wa l-Ma rt co rre ctly no te s th a t e n te rin g fina l ju d g m e n t o n th e wro n g fu l d e a th

cla im a n d ce rtifyin g it u n d e r Ru le 54(b ) w ill like ly re s u lt in fu rth e r d e la y. Th e Co u rt

n o te s th a t COVID-19-re la te d co n ce rn s h a ve a lre a d y p u s h e d th e tria l d a te in th is

ca s e to J u n e o f 2021. Ne ve rth e le s s , in te rm s o f ju d icia l e co n om y, th e Co u rt te n d s

to b e lie ve th a t, u n d e r th e circu m s ta n ce s p re s e n te d h e re , it m a ke s s e n s e to a llo w

Pla in tiffs to im m e d ia te ly a p p e a l th e d is m is s a l o f th e w ro n g fu l d e a th cla im . Th e

o u tco m e o f th e a p p e a l w ill de te rm in e th e s co p e o f d a m a g e s a va ila b le to Pla in tiffs

s h o u ld th e y s u cce e d o n th e ir n e g lig e n ce a n d /o r p re m is e s lia b ility cla im s a ga in s t

Wa l-Ma rt.

                                                          20
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 21 of 22 PAGEID #: 20626




         If th e S ixth Circu it a gre e s th a t n o re a s o n a b le ju ry co u ld fin d th a t Wa l-Ma rt

“ p ro vo ke d ” th e s h o o tin g , a n d th a t th e w ro n g fu l d e a th cla im th e re fo re w a s

p ro p e rly d is m is s e d, th e p a rtie s ca n th e n re e va lua te th e ir s e ttle m e n t p o s itio n s a n d

p e rh a p s s e ttle a ll re m a in in g cla im s , o r g o to tria l w ith d a m a g e s lim ite d to th o s e

a va ila b le u n d e r § 2305.21. If, h o w e ve r, th e S ixth Circu it fin d s th a t th e re is a

g e n u in e is s u e o f m a te ria l fa ct a s to w h e th e r Wa l-Ma rt “ p rovo ke d ” th e s h o o tin g ,

th e n “ th e b a r p rovid e d b y R.C. 2125.01 fa lls .” Mo n n in , 103 Oh io Ap p . 3d a t 229,

658 N.E.2d a t 1150. If Pla in tiffs s u cce e d o n th e ir cla im s o f n e g lige n ce o r p re m is e s

lia b ility, th e y co u ld th e n p u rs u e d a m a g e s fo r w ro n g fu l d e a th in a d d itio n to th o s e

a va ila b le o n th e s u rvivo rs h ip cla im . Id .

         Alth o u g h th e Co u rt is in clin e d to s u s ta in Pla in tiffs ’ a lte rn a tive m o tio n fo r

ce rtifica tio n u n d e r Fe d . R. Civ. P. 54(b ), Doc. #319, it w o u ld like to d is cu s s th is

m a tte r w ith co u n s e l p rio r to m a kin g a fin a l d e cis io n . Acco rd in g ly, th e Co u rt w ill

h o ld a co n fe re n ce ca ll o n Fe b rua ry 23, 2021, a t 4:00 p .m .



IV.      Co n clu s io n

         Fo r th e re a s o n s s e t forth a b o ve , th e Co u rt OVERRULES Pla in tiffs ’ Mo tio n fo r

Re co n s id e ra tio n o f Co u rt’s Ru lin g Dis m is s in g Pla in tiffs ’ Wro n g fu l De a th Cla im ,

Do c. #319, a n d Wa l-Ma rt’s Mo tio n fo r Re co n s id e ra tio n o f th e Co u rt’s re fu s a l to

d is m is s Pla in tiffs ’ S u rvivo rs h ip cla im . Do c. #324.




                                                          21
Case: 3:14-cv-00454-WHR Doc #: 326 Filed: 02/12/21 Page: 22 of 22 PAGEID #: 20627




         A co n fe re n ce ca ll w ill b e h e ld o n Fe b ru a ry 23, 2012, a t 4:00 p .m ., to d is cu s s

Pla in tiffs ’ a lte rn a tive Mo tio n Re q u e s tin g a Ru le 54 Ce rtifica tio n , Do c. #319, o n th e

w ro n g fu l d e a th cla im .



Da te : Fe b rua ry 12, 2021
                                                   _____________________________________
                                                   WALTER H. RICE
                                                   UNITED S TATES DIS TRICT J UDGE




                                                     22
